





AMENDMENT NO. 3
TO THE
EMPLOYMENT AGREEMENT
THIS AMENDMENT NO.3 (“Amendment No.3”) is made and entered into this 12th day of
February 2018, between Infinity Property and Casualty Corporation, an Ohio
corporation (the “Company”) and Glen N. Godwin (the “Executive”).
WHEREAS, the parties have previously entered into an Employment Agreement, dated
September 11, 2014, (the “Original Agreement”); and
WHEREAS, the parties have previously entered into an Amendment No. 1 to the
Employment Agreement, dated August 10, 2017 (“Amendment No.1”); and
WHEREAS, the parties have previously entered into an Amendment No. 2 to the
Employment Agreement, dated November 6, 2017 (“Amendment No.2” and together with
the Original Agreement and Amendment No.1, the “Agreement”); and
WHEREAS, the parties desire to amend certain terms and conditions of the
Agreement.


NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.
Section 1.1 is hereby amended such that the Term of the Agreement shall expire
on December 31, 2018.

2.
Article V, Miscellaneous, is hereby amended such that the following shall be
inserted as a new Section 5.10:

Parachute Payment. In the event that the severance and other benefits provided
for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under this Agreement shall be either:
(a)    delivered in full, or


(b)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. If a
reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, payments to
Executive under this Agreement which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first, and
other payments to Executive shall then be reduced in the following order:
reduction of cash payments, cancellation of equity awards granted within the
twelve (12) month period prior to a “change in control” (as determined under
Section 280G of the Code) that are deemed to have been granted contingent upon
the change


1



--------------------------------------------------------------------------------







in control (as determined under Section 280G of the Code), cancellation of
accelerated vesting of equity awards, and reduction of employee benefits.


Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5.10 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.


3.
The parties agree that, except as amended hereby, all of the other terms and
conditions of the Agreement shall remain unchanged.



[Remainder of page intentionally left blank – signature page follows]




2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.


Infinity Property And Casualty Corporation:


By: /s/ James R. Gober


Name: James R. Gober


Title: Chairman 


Executive:


 

 



 
/s/ Glen N. Godwin
Glen N. Godwin





8133245.1


3

